                                                                                        _SLED
                                                                                                     ~~S~R~CT Cp~RT
                                                                                        CLEP.K, ~ S•

                                                                                             ~ - g 2020
                                                                                                         OF CALI~F~PUTY
                                                                                                DIS
                                                                                        CENTRAL
                                                                                        BY




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                      cASE rruMaEx
                                                     PLAINTIFF
                                v.                                     8:18-cr-00094-CJGS

  MARIA ISABEL BALTAZAR,                                            ORDER OF TEMPORARY DETENTION
                                                                      PENDING HEARING PURSUANT
                                               DEFErrDArrT~s).           TO BAIL REFORM ACT


    Upon motion of Defendant                                             ,IT IS ORDERED that a detention hearing
is set for March 16                                        , 2020        ,at 2:00    ❑a.m./ ~p.m. before the
Honorable JOHN D. EARLY                                                  ,in Courtroom 6A

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                         (Other custodial officer)




Dated:          March 9, 2020
                                                          D. EARLY
                                                         Magistrate Judge




                      ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                                   Page 1 of 1
